COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Humphreys and Senior Judge Overton


SHORE HEALTH SERVICES, INC.,
 SHORE MEMORIAL HOSPITAL AND
 RECIPROCAL OF AMERICA
                                             MEMORANDUM OPINION*
v.   Record No. 2503-02-1                         PER CURIAM
                                               FEBRUARY 4, 2003
ROBERTA JENNESTREET


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (George C. Dancigers; Antony K. Jones;
             Heilig, McKenry & Fraim, on briefs), for
             appellants.

             (Alan P. Owens, on brief), for appellee.


     Shore Health Services, Inc., Shore Memorial Hospital and

their insurer (hereinafter referred to as "employer") contend

the Workers' Compensation Commission erred in finding that

Roberta Jennestreet proved she remained totally disabled after

November 1, 2000 as a result of her injury by accident.     Upon

reviewing the record and the parties' briefs, we conclude that

this appeal is without merit.     Accordingly, we summarily affirm

the commission's decision.     Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.       See James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     In ruling that Jennestreet sustained her burden of proof,

the commission found as follows:

             [E]mployer relies on Dr. [Peter] Klara's
             November 1, 2000, report that places the
             claimant at maximum medical improvement and
             releases her to light-duty work.
             Dr. [Bruce] Tetalman, on the other hand,
             noted on November 1, 2000, that the claimant
             continued to be totally disabled. The
             deputy commissioner recognized this conflict
             and ruled that the claimant showed total
             disability. Dr. Klara performed surgery on
             the claimant's neck and treated her
             neurological problems. His associate,
             Dr. Tetalman, on the other hand, provided
             pain management treatment and also treated
             the claimant's depression caused by the
             accident. We believe that the deputy
             commissioner correctly weighed this evidence
             and found that the claimant proved she was
             totally disabled.

     "Medical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401

S.E.2d 213, 215 (1991).    The totality of Dr. Tetalman's medical

records and opinions constitute credible evidence to support the

commission's finding "that the claimant continued to be totally

disabled."    "The fact that there is contrary evidence in the

record is of no consequence if there is credible evidence to

support the commission's finding."       Wagner Enters., Inc. v.


                                 - 2 -
Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).       As fact

finder, the commission was entitled to weigh the medical

evidence and to accept Dr. Tetalman's opinions regarding

disability.   The commission found that the apparent conflict

between Dr. Tetalman's opinion and Dr. Klara's opinion was not

real and provided an explanation.    The record supports the

commission's finding that Dr. Tetalman "provided pain management

treatment and . . . treated claimant's depression," neither of

which were addressed by Dr. Klara.     "Questions raised by

conflicting medical opinions must be decided by the commission."

Penley v. Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d

231, 236 (1989).

     For these reasons, we affirm the commission's decision.

                                                           Affirmed.




                               - 3 -